Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   CIVIL DIVISON

     TYRON T. ADAMS

                  Plaintiff,
     vs.

     CHAD CHRONISTER
     IN HIS OFFICIAL CAPACITY AS SHERIFF                CASE NO.___________________
     OF HILLSBOROUGH COUNTY, FLORIDA,

                  Defendant

     And                                                Jury Trial:    Yes

     JUAN J. PEREZ
     IN HIS OFFICIAL CAPACITY AS DIRECTOR
     OF MIAMI-DADE POLICE DEPARTMENT,
     FLORIDA

                 Defendant.
     _________________________________/

                                        COMPLAINT

             Plaintiff, TYRON T. ADAMS, (hereinafter “Plaintiff”), by and through
     undersigned counsels, sues the Defendants, CHAD CHRONISTER IN HIS OFFICIAL
     CAPACITY AS SHERRIFF OF HILLSBOUROUGH COUNTY, FLORIDA, (hereinafter
     “Defendant 1”), and JUAN J. PEREZ IN HIS OFFICIAL CAPACITY AS DIRECTOR
     OF MIAMI-DADE POLICE DEPARTMENT, FLORIDA, (hereinafter “Defendant 2”),
     and alleges:

                          ALLEGATIONS COMMON TO ALL COUNTS

     1.    This is an action for violation of Civil Rights pursuant and under the Civil Rights

           Act, 42 U.S.C, Section 1983, for False Arrest, False Imprisonment, Negligence,

           Battery and Deliberate Indifference as a result of an arrest and imprisonment of
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 2 of 17




          Plaintiff by Defendants and/or their agents, law enforcement officers, correctional

          facilities officers, deputy sheriffs, employees, contractors or sub-contractors which

          occurred on or about April 10, 2016, and continued through April 15, 2016.

     2.   Defendant 1 is a Public Official in Hillsborough County, Florida, who and/or whose

          agents, law enforcement officers, correctional facilities officers, deputy sheriffs,

          employees, contractors or sub-contractors committed the allegations contained in

          Paragraph 1 above by arresting and transporting Plaintiff to Miami-Dade County,

          Florida, thus venue is appropriate in the United States District Court Southern

          District of Florida.

     3.   Defendant 1 is Public Official and Sheriff in charge of the Office whose agents, law

          enforcement officers, correctional facilities officers, deputy sheriffs, employees,

          contractors, sub-contractors or other unknown individuals committed the violations

          and/or acts alleged in Plaintiff’s Complaint, and/or Defendant 1 stands in the shoes

          of David Gee, in his official capacity of former Sheriff of Hillsborough County,

          Florida, whose agents, officers, deputy sheriffs, employee, contractors, sub-

          contractors or other unknown individuals committed the violations and/or acts

          alleged in Plaintiff’s Complaint.

     4.   Defendant 2 is a Public Official in Miami-Dade County, Florida, who and/or whose

          agents, law enforcement officers, correctional facilities officers, deputy sheriffs,

          employees, contractors or sub-contractors committed the allegations contained in

          Paragraph 1 above by procuring an arrest warrant for Plaintiff based on erroneous,
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 3 of 17




          wrongful, misleading, false, unsubstantiated and/or negligently compiled affidavit,

          by arresting Plaintiff, and/or by holding Plaintiff in confinement in furtherance of

          the arrest, and refusing to release Plaintiff for hours after being ordered to do so by

          a Judge in Miami-Dade County, Florida, thus venue is appropriate in the United

          States District Court Southern District of Florida.

     5.   Plaintiff is currently a resident of the State of Florida, born in 1964. At all times

          material to this Complaint, Plaintiff was a resident of the State of Georgia.

                                                 FACTS

     6.   On April 10, 2016 Plaintiff was falsely and humiliatingly arrested on a Norwegian

          Cruise Line in Hillsborough County, Florida, by Hillsborough County Sheriff’s

          Officers in front of his parents and wife, and hundreds of Norwegian Cruise Line

          employees and passengers pursuant to a wrongful out-of-county arrest warrant

          issued in Miami-Dade County, Florida.

     7.   From April 10, 2016 through April 14, 2016 Plaintiff remained falsely imprisoned

          in Hillsborough County, Florida. During this timeframe, Plaintiff was wrongfully

          and unconscionably denied access to certain prescription medications necessary to

          treat his previously diagnosed medical condition of cellulitis, which resulted in

          Plaintiff suffering severe pain.

     8.   On April 14, 2016 Plaintiff was then wrongfully and unlawfully transported from

          Hillsborough County, Florida, to Miami-Dade County Florida, with numerous

          other detained individuals in a motor vehicle with a faulty air
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 4 of 17




           conditioning/ventilation system, which resulted in Plaintiff and another individual

           passing out from the heat and needing medical treatment.

     9.    On April 14, 2016, upon arriving in Miami-Dade County, Florida, Plaintiff was

           again falsely imprisoned.

     10.   On April 15, 2016 Plaintiff was brought before a Criminal Circuit Court Judge in

           Miami-Dade County, Florida.

     11.   After a brief review of the case, the Court ordered the immediate release of Plaintiff.

     12.   Despite said Court Order, Plaintiff remained falsely imprisoned in Miami-Dade

           County, for several more hours due to the negligent actions of Defendant 2, his

           agents, law enforcement and correctional facilities officers, sheriff deputies,

           employees, contractors, sub-contractors and/or other unknown individuals.

     13.   Upon his release, Plaintiff was given a pair of shorts and a t-shirt, and a token for

           travel, despite that Defendant 2 and/or his agents, law enforcement and correctional

           facilities officers, sheriff deputies, employees, contractors and/or sub-contractors

           knew that Plaintiff at the time was a resident of the State of Georgia.

     14.   Plaintiff developed serious and painful knee problems as a direct result of the

           manner in which he was positioned and due to the lack of space in the vehicle in

           which he was transported from Hillsborough County, Florida, to Miami-Dade

           County, Florida which resulted in permanent injuries and impairments.

     COUNT I – VIOLATION OF THE CIVIL RIGHTS ACT, 42 U.S.C. SECTION 1983

     15.   Plaintiff re-alleges paragraphs 1 through 14.
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 5 of 17




     16.   Plaintiff has performed all statutory required conditions precedent to entitle

           Plaintiff to relief as provided by law, including compliance with Section 768.28,

           Florida Statutes, as Plaintiff has submitted his Notice of Claim Pursuant to Section

           768.28, Florida Statutes, to Defendant 1 on April 20, 2018 and his Notice of Claim

           Pursuant to Section 768.28, Florida Statutes, to Defendant 2, on October 4, 2017.

     17.   Under color of law, Defendant 1 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors or sub-

           contractors committed the allegations contained in Paragraphs 6 through 14 above

           resulting in violation of Plaintiff’s Civil Rights and/or in deprivation of Plaintiff’s

           rights, privileges and immunities secured by the United States Constitution and

           applicable law.

     18.   Under color of law, Defendant 2 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors or sub-

           contractors committed the allegations contained in Paragraphs 6 through 14 above

           resulting in violation of Plaintiff’s Civil Rights and/or in deprivation of Plaintiff’s

           rights, privileges and immunities secured by the United States Constitution and

           applicable law.

     19.   By committing the acts described in paragraphs 6 through 14 above, Defendant 1

           as respondeat superior and/or his agents, officers, deputy sheriffs, employees,

           contractors, sub-contractors or other unknown individuals acting under color of law

           deprived Plaintiff of his liberty without due process of law in violation of the 14th
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 6 of 17




           Amendment to the United States Constitution.

     20.   By committing the acts described in paragraphs 6 through 14 above, Defendant 2

           as respondeat superior and/or his agents, officers, deputy sheriffs, employees,

           contractors, sub-contractors or other unknown individuals acting under color of law

           deprived Plaintiff of his liberty without due process of law in violation of the 14th

           Amendment to the United States Constitution.

     21.   Defendant 1 and/or his agents, officers, deputy sheriffs, employees, contractors,

           sub-contractors or other unknown individuals acted under color of law as they

           presented themselves as deputy sheriffs, officers and/or other law enforcement

           personnel with the Hillsborough County Sheriff’s Office, who purported to act in

           their official capacities.

     22.   Defendant 2 and/or his agents, officers, deputy sheriffs, employees, contractors,

           sub-contractors or other unknown individuals acted under color of law as they

           presented themselves as deputy sheriffs, law enforcement officers, correctional

           facilities officers and/or other law enforcement personnel with the Miami-Dade

           Police Department, who purported to act in their official capacities.

     23.   As a result of Defendant’s 1 deprivation of Plaintiff’s Constitutional rights, Plaintiff

           suffered physical pain and suffering, emotional pain and distress, permanent

           physical impairment and disability, loss of normal life, injury to reputation and

           incurred costs of medical care and supplies, and lost wages.

     24.   As a result of Defendant’s 2 deprivation of Plaintiff’s Constitutional rights, Plaintiff
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 7 of 17




           suffered physical pain and suffering, emotional pain and distress, permanent

           physical impairment and disability, loss of normal life, injury to reputation and

           incurred costs of medical care and supplies, and lost wages.

     COUNT II – FALSE ARREST

     25.   Plaintiff re-adopts and re-alleges paragraphs 1 through 14.

     26.   At all times material thereto, inclusive but not limited to April 10, 2016 through

           April 14, 2016, Defendant 1 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-

           contractors held Plaintiff

           against his will and/or took and held Plaintiff into custody without legal

           justification to do so.

     27.   At all times material thereto, inclusive but not limited to April 14, 2016 through

           April 15, 2016, Defendant 2 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-

           contractors held Plaintiff against his will and/or took and held Plaintiff into custody

           without legal justification to do so.

     28.   Defendant 1 and/or his agents, law enforcement officers, correctional facilities

           officers, deputy sheriffs, employees, contractors and/or sub-contractors who

           executed the arrest did so purposefully with the intent to deprive Plaintiff of his

           freedom.

     29.   Defendant 2 and/or his agents, law enforcement officers, correctional facilities
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 8 of 17




           officers, deputy sheriffs, employees, contractors and/or sub-contractors who

           perpetuated the arrest did so purposefully with the intent to deprive Plaintiff of his

           freedom.

     30.   The arrest was done without a legal justification and/or Defendant 1 and Defendant

           2 and/or their agents, law enforcement officers, correctional facilities officers,

           deputy sheriffs, employees, contractors and/or sub-contractors who executed the

           arrest negligently failed to ascertain the legality of the out of county warrant upon

           which they were acting.

     31.   As a result of the false arrest by Defendant 1 and/or his agents, law enforcement

           officers, correctional facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors, Plaintiff suffered physical pain and suffering, emotional

           pain and distress, permanent physical impairment and disability, loss of normal life,

           injury to reputation and

           incurred costs of medical care and supplies, and lost wages.

     32.   As a result of the false arrest and its perpetuation by Defendant 2 and/or his agents,

           law enforcement officers, correctional facilities officers, deputy sheriffs,

           employees, contractors and/or sub-contractors, Plaintiff suffered physical pain and

           suffering, emotional pain and distress, permanent physical impairment and

           disability, loss of normal life, injury to reputation and incurred costs of medical

           care and supplies, and lost wages.
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 9 of 17




     COUNT III – FALSE IMPRISONMENT

     33.   Plaintiff re-adopts and re-alleges paragraphs 1 through 14.

     34.   At all times material thereto, inclusive but not limited to April 10, 2016 through

           April 14, 2016, Defendant 1 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-

           contractors held Plaintiff against his will imprisoned and/or took and held Plaintiff

           into involuntary confinement without legal justification to do so.

     35.   At all times material thereto, inclusive but not limited to April 14, 2016 through

           April 15, 2016, Defendant 2 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-

           contractors held Plaintiff against his will imprisoned and/or took and held Plaintiff

           into involuntary confinement without legal justification to do so.

     36.   Defendant 1 and/or his agents, law enforcement officers, correctional facilities

           officers, deputy sheriffs, employees, contractors and/or sub-contractors who

           executed the imprisonment/involuntary confinement did so purposefully with the

           intent to deprive Plaintiff of his freedom.

     37.   Defendant 2 and/or his agents, law enforcement officers, correctional facilities

           officers, deputy sheriffs, employees, contractors and/or sub-contractors who

           executed the imprisonment/involuntary confinement did so purposefully with the

           intent to deprive Plaintiff of his freedom.

     38.   The imprisonment/involuntary confinement was done without a legal justification
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 10 of 17




           and/or Defendant 1 and Defendant 2, and/or their agents, law enforcement officers

           and/or correction facilities officers, deputy sheriffs, employees, contractors and/or

           sub-contractors who executed the imprisonment negligently failed to ascertain the

           legality of the out of county warrant upon which they were acting.

     39.   As a result of the false imprisonment by Defendant 1 and/or his agents, law

           enforcement officers, correctional facilities officers, deputy sheriffs, employees,

           contractors and/or sub-contractors, Plaintiff suffered physical pain and suffering,

           emotional pain and distress, permanent physical impairment and disability, loss of

           normal life, injury to reputation and incurred costs of medical care and supplies,

           and lost wages.

     40.   As a result of the false imprisonment and its perpetuation by Defendant 2 and/or

           his agents, law enforcement officers, correctional facilities officers, deputy sheriffs,

           employees, contractors and/or sub-contractors, Plaintiff suffered physical pain and

           suffering, emotional pain and distress, permanent physical impairment and

           disability, loss of normal life, injury to reputation and incurred costs of medical

           care and supplies, and lost wages.

     COUNT IV – NEGLIGENCE

     41.   Plaintiff re-adopts and re-alleges paragraphs 1 through 14.

     42.   At all times material thereto, inclusive but not limited to April 10, 2016 through

           April 14, 2016, Defendant 1 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 11 of 17




           contractors owed Plaintiff duty of care while holding and transporting Plaintiff in

           their custody.

     43.   At all times material thereto, inclusive but not limited to April 14, 2016 through

           April 15, 2016, Defendant 2 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-

           contractors owed Plaintiff duty of care while holding and transporting Plaintiff in

           their custody.

     44.   At all times material thereto, inclusive but not limited to April 10, 2016 through

           April 14, 2016, Defendant 1 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-

           contractors breached their duty of care owed to Plaintiff by wrongfully and

           unconscionably denying Plaintiff access to certain prescription medications

           necessary to treat his previously diagnosed medical condition of cellulitis, which

           resulted in Plaintiff suffering severe pain.

     45.   At all times material thereto, inclusive but not limited to April 14, 2016 through

           April 15, 2016, Defendant 2 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-

           contractors breached their duty of care owed to Plaintiff by wrongfully and

           unconscionably denying Plaintiff access to certain prescription medications

           necessary to treat his previously diagnosed medical condition of cellulitis, which

           resulted in Plaintiff suffering severe pain.
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 12 of 17




     46.   At all times material thereto, inclusive but not limited to April 14, 2016, Defendant

           1 and/or his agents, law enforcement officers, correctional facilities officers, deputy

           sheriffs, employees, contractors and/or sub-contractors wrongfully and unlawfully

           transported Plaintiff from Hillsborough County, Florida, to Miami-Dade County

           Florida, with numerous other detained individuals in a motor vehicle with a faulty

           air conditioning/ventilation system, which resulted in Plaintiff passing out from the

           heat and needing medical treatment.

     47.   In addition, Defendant 1 and Defendant 2, and/or their agents, law enforcement

           officers and/or correction facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors who executed the imprisonment negligently failed to

           ascertain the legality of the out of county warrant upon which they were acting.

     48.   As a result of the negligence by Defendant 1 and/or his agents, law enforcement

           officers, correctional facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors, Plaintiff suffered physical pain and suffering, emotional

           pain and distress, permanent physical impairment and disability, loss of normal life,

           injury to reputation and incurred costs of medical care and supplies, and lost wages.

     49.   As a result of the negligence by Defendant 2 and/or his agents, law enforcement

           officers, correctional facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors, Plaintiff suffered physical pain and suffering, emotional

           pain and distress, permanent physical impairment and disability, loss of normal life,

           injury to reputation and incurred costs of medical care and supplies, and lost wages.
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 13 of 17




     COUNT V – BATTERY

     50.   Plaintiff re-adopts and re-alleges paragraphs 1 through 14.

     51.   At all times material thereto, Defendant 1 and/or his agents, law enforcement

           officers, correctional facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors committed battery on Plaintiff by intentionally restraining

           him physically, placing him in handcuffs and having physical contact with him

           without Plaintiff’s consent.

     52.   At all times material thereto, Defendant 2 and/or his agents, law enforcement

           officers, correctional facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors committed battery on Plaintiff by intentionally restraining

           him physically, placing him and/or keeping him in handcuffs and having physical

           contact with him without Plaintiff’s consent.

     53.   The battery was done without a legal justification and/or Defendant 1 and

           Defendant 2 and/or their agents, law enforcement officers, deputy sheriffs,

           employees, contractors and/or sub-contractors who executed the arrest negligently

           failed to ascertain the legality of the out of county warrant upon which they were

           acting.

     54.   As a result of the battery by Defendant 1 and/or his agents, law enforcement

           officers, correctional facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors, Plaintiff suffered physical pain and suffering, emotional

           pain and distress, permanent physical impairment and disability, loss of normal life,
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 14 of 17




           injury to reputation and incurred costs of medical care and supplies, and lost wages.

     55.   As a result of the battery by Defendant 2 and/or his agents, law enforcement

           officers, correctional facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors, Plaintiff suffered physical pain and suffering, emotional

           pain and distress, permanent physical impairment and disability, loss of normal life,

           injury to reputation and incurred costs of medical care and supplies, and lost wages.

     COUNT VI – DELIBERATE INDIFFERENCE

     56.   Plaintiff re-adopts and re-alleges paragraphs 1 through 14.

     57.   At all times material thereto, inclusive but not limited to April 10, 2016 through

           April 14, 2016, Defendant 1, a public official, and/or his agents, law enforcement

           officers, correctional facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors, being notified of Plaintiff’s medical condition, acted with

           conscious disregard towards Plaintiff’s health.

     58.   At all times material thereto, inclusive but not limited to April 14, 2016 through

           April 15, 2016, Defendant 2, a public official, and/or his agents, law enforcement

           officers, correctional facilities officers, deputy sheriffs, employees, contractors

           and/or sub-contractors, being notified of Plaintiff’s medical condition, acted with

           conscious disregard towards Plaintiff’s health.

     59.   At all times material thereto, inclusive but not limited to April 10, 2016 through

           April 14, 2016, Defendant 1 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 15 of 17




           contractors wrongfully and unconscionably denied Plaintiff access to certain

           prescription medications necessary to treat his previously diagnosed medical

           condition of cellulitis, which resulted in Plaintiff suffering severe pain.

     60.   At all times material thereto, inclusive but not limited to April 14, 2016 through

           April 15, 2016, Defendant 2 and/or his agents, law enforcement officers,

           correctional facilities officers, deputy sheriffs, employees, contractors and/or sub-

           contractors wrongfully and unconscionably denied Plaintiff access to certain

           prescription medications necessary to treat his previously diagnosed medical

           condition of cellulitis, which resulted in Plaintiff suffering severe pain.

     61.   At all times material thereto, inclusive but not limited to April 14, 2016, Defendant

           1 and/or his agents, law enforcement officers, correctional facilities officers, deputy

           sheriffs, employees, contractors and/or sub-contractors wrongfully and unlawfully

           transported Plaintiff from Hillsborough County, Florida, to Miami-Dade County

           Florida, with numerous other detained individuals in a motor vehicle with a faulty

           air conditioning/ventilation system, which resulted in Plaintiff passing out from the

           heat and needing medical treatment.

     62.   As a result of the acts of deliberate indifference to Plaintiff by Defendant 1 and/or

           his agents, law enforcement officers, correctional facilities officers, deputy sheriffs,

           employees, contractors and/or sub-contractors, Plaintiff suffered physical pain and

           suffering, emotional pain and distress, permanent physical impairment and

           disability, loss of normal life, injury to reputation and incurred costs of medical
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 16 of 17




            care and supplies, and lost wages.

     63.    As a result the acts of deliberate indifference to Plaintiff by Defendant 2 and/or his

            agents, law enforcement officers, correctional facilities officers, deputy sheriffs,

            employees, contractors and/or sub-contractors, Plaintiff suffered physical pain and

            suffering, emotional pain and distress, permanent physical impairment and

            disability, loss of normal life, injury to reputation and incurred costs of medical

            care and supplies, and lost wages.

            WHEREFORE, Plaintiff demands judgment for Compensatory Damages in

     excess of $300,000.00, together with interest on any damages awarded, Punitive Damages

     in excess of $300,000.00 costs, lost wages, attorney’s fees pursuant to any and all

     applicable laws, legal assistant fees, judgment finding Defendants jointly and severally

     liable, asks for any further relief the Court deems just and demands a Jury Trial on any

     issues triable in the above styled cause.

            DATED this 21st day of May, 2019.

                                                          MILEV LAW LLC
                                                          939 Crandon Blvd.
                                                          Key Biscayne, FL 33149
                                                          (305) 987-2041 – Telephone
                                                          Designated E-mail:
                                                          gmilev@milevlaw.com
                                                          Attorney for Plaintiff
                                                   By:    /S/ George Milev, Esquire
                                                          FBN: 432120
Case 1:19-cv-22033-JEM Document 1 Entered on FLSD Docket 05/21/2019 Page 17 of 17




                                              BRION ROSS LAW GROUP LLC
                                              1 East Broward Blvd, #700
                                              Ft. Lauderdale, FL 33301
                                              (954) 998-0002 – Telephone
                                              Designated E-mail:
                                              brion@brionrosslawgroup.com
                                              Attorney for Plaintiff
                                        By:   /S/ Brion Ross, Esquire
                                              FBN: 55040
